Case 1:19-cr-10080-NMG Document 703-5 Filed 12/20/19 Page 1 of 4




  EXHIBIT 5
              Case 1:19-cr-10080-NMG Document 703-5 Filed 12/20/19 Page 2 of 4
                                             JOHN C. HUESTON        jhueston@hueston.com   620 Newport Center Drive
                                                                    D: 949 226 6740        Suite 1300
                                                                    T: 949 229 8640        Newport Beach, CA 92660
                                                                    F: 888 775 0898




September 24, 2019



VIA E-MAIL & U.S. MAIL


Eric S. Rosen
John Joseph Moakley United States Courthouse
1 Courthouse Way
Suite 9200
Boston, Massachusetts 02210

Re:       Varsity Blues Discovery (19-CR-10080-NMG)

Dear Mr. Rosen:

We write in response to your letter dated September 16, 2019. First, as a point of clarification, where you
write that materials “are not producible at this time,” we believe that your intent is to communicate that you
interpret the law as not requiring production at this time, and that you are thus choosing not to produce
materials within your possession, custody and control -- not that you are unable to produce materials.

However, to that end, we reiterate our request that in response to each specific category of documents
requested, you specify whether you mean to represent (1) that you have produced all Brady material to-
date; (2) that materials in response to the categories we listed do not exist and thus cannot be produced; or
(3) that such materials do exist, but that you believe you have a basis for refusing to produce them.

As you are aware, whether your response fits into category (1), (2), or (3) above affects the remedies we
would seek from the Court. If the government represents that certain materials do not exist, we would rely
on that government representation and not seek to compel them. If the government instead represents that
certain materials do exist – as we know they do, in the case of materials involving Singer, for example – but
is choosing not to disclose them, we would seek court intervention. “Where … [a] defendant has made a
specific pretrial request for exculpatory information, reversal is required if nondisclosure “might have
affected the outcome of the trial.” United States v. Agurs, 427 U.S. 97, 104 (1976). “When the prosecutor
receives a specific and relevant request, the failure to make any response is seldom, if ever, excusable.” Id.
at 106. Our September 3, 2019 letter made a number of specific and relevant requests. Your September
16 request did not address a single one.

Given that we have a status conference on October 2, 2019, please provide an updated response to our
requests by October 1, 2019. Your response (or lack thereof) will inform the representations we make to
Judge Kelley regarding the status of the government’s productions and the likelihood that we will be making
a discovery motion. Vague statements that you will comply with your discovery obligations do not suffice.
See Duval, 496 F.3d at 73 (“overly broad statements by the Government that all exculpatory information




5633300
             Case 1:19-cr-10080-NMG Document 703-5 Filed 12/20/19 Page 3 of 4
                                                                                          Eric S. Rosen
                                                                                          September 24, 2019
                                                                                          Page 2




had been disclosed,” which may have led defendant “to believe that the Government had in fact disclosed
all that it knew, when it had not,” is a violation of a prosecutor’s “constitutional and statutory obligation”).

You also represent in your letter that under 18 U.S.C. § 3500 and Fed. R. Crim. P. 26.2, you are not required
to produce statements by prospective government witnesses until those witness have testified on direct
examination. However, courts will find a Jencks Act violation where the Government delays in disclosing
prior statements by witnesses that relate to their testimony at trial such that “defendant’s counsel was
prevented by the delay from using the disclosed material effectively in preparing and presenting the
defendant’s case.” United States v. Duval, 496 F.3d 64, 73 (1st Cir. 2007).

Furthermore, Rule 26.2 and 18 U.S.C. § 3500 do not provide blanket protection up until trial for all
statements made by prospective government witnesses without regard to whether those statements contain
Brady material because “Brady’s disclosure requirements extend to materials that, whatever their other
characteristics, may be used to impeach a witness.” Strickler v. Greene, 527 U.S. 263, 282 n. 21 (1999)
(interview notes of government witness that “cast serious doubt” on the witness’ testimony were
discoverable Brady material); Ferrara v. United States, 456 F.3d 278, 292 (1st Cir. 2006) (affirming order
vacating sentence where government “made affirmative misrepresentations” in its discovery letter that “the
prosecution would satisfy its continuing duty to disclose all exculpatory evidence in a timely manner,” but
failed to disclose a “plainly exculpatory” memorandum memorializing witness’ admission that “he did not
receive a green light from the [defendant] to proceed” with the charged crime); Conley v. United States, 415
F.3d 183 (2005) (Brady violation warranting new trial occurred when government withheld memorandum
indicating that key witness expressed uncertainty about his recollection of incident).

Our requests were carefully tailored to capture Rule 16 and Brady information we believe is in the
government’s possession, custody, or control. With regard to potential claims of entrapment, as you are
aware, Mr. Singer did not begin pressing on the “side door” at USC until less than two months before Mr.
Singer formally agreed to allow the FBI to monitor his phone. As such, we believe there are significant
factual questions regarding when Mr. Singer first became aware of the government investigation and first
had the motive to ensnare as many parents as possible into his scheme. See United States v. Luisi, 482
F.3d 43, 55 (1st Cir. 2007) (explaining that entrapment can occur when a middleman induces a targeted
defendant to engage in illegal conduct).

Lastly, we are aware of our discovery obligations under Rule 16 and will produce any responsive documents
when identified. However, our discovery obligations are not triggered until the government complies with
our own Rule 16 requests for disclosure. See Fed. R. Crim. P. 16(b)(1)(A) (defendant’s obligations are
triggered “[i]f a defendant requests disclosure under Rule 16(a)(1)(E) and the government complies); see
also United States v. Marenghi, 893 F. Supp. 85, 87 (D. Me. 1995) (“A prerequisite to any obligation of
Defendant to provide discovery under [Rule 16] is that the Defendant has requested discovery under Rule
16(a)(1)(C) or (D) and that the Government has complied with such request.”). Please provide your
assurance that the “eight tranches of discovery” you have already produced comprise the entire universe of
documents responsive to the Rule 16 requests included in our September 3, 2019 letter. See id. (rejecting
government’s argument that production of general Brady materials, though “generous,” triggered
defendant’s reciprocal obligation under Rule 16(b)). Otherwise, please make a representation regarding




5633300
             Case 1:19-cr-10080-NMG Document 703-5 Filed 12/20/19 Page 4 of 4
                                                                                   Eric S. Rosen
                                                                                   September 24, 2019
                                                                                   Page 3




when you expect to complete your Rule 16 discovery, what you still anticipate producing, and the reason
for the continued delay.

We look forward to hearing from you by October 1, 2019 on our September 3, 2019 requests.

Sincerely,




John C. Hueston

JCH




5633300
